In the
 United States Court of Appeals
               For the Seventh Circuit
                         ____________

No. 06-1981
JAMES CAMPBELL,
                                             Plaintiff-Appellant,
                                v.

FRANK MILLER, et al.,
                                          Defendants-Appellees.
                         ____________
           Appeal from the United States District Court
    for the Southern District of Indiana, Indianapolis Division.
          No. 03-CV-180—Sarah Evans Barker, Judge.
                         ____________
   ARGUED JANUARY 8, 2007—DECIDED AUGUST 28, 2007
                    ____________


 Before EASTERBROOK, Chief Judge, and ROVNER and
WOOD, Circuit Judges.
  WOOD, Circuit Judge. James Campbell was arrested
in the front yard of his friend’s house by Officer Frank
Miller, an Indianapolis police officer who suspected that
Campbell possessed marijuana. Miller and another officer
each conducted an initial patdown search, which did not
reveal any sign of weapons or contraband on Campbell.
They decided, however, pursuant to an Indianapolis
policy that instructs officers to conduct “immediate and
thorough body search[es]” of those under arrest, to take
Campbell into the open backyard of his friend’s house
and subject him to a strip search involving a visual
inspection of Campbell’s anal cavity. The backyard area
2                                               No. 06-1981

was in plain sight of those inside both Campbell’s friend’s
house and some of the neighbors’ houses; indeed, Camp-
bell’s friend watched the search take place from his
kitchen window. After the search, Campbell was issued a
citation and released.
  Campbell sued Officer Miller, other Indianapolis police
officers involved in the arrest, and the City of Indianapolis
(“the City”) under 42 U.S.C. § 1983, claiming that the
search and the City’s policy that authorized it were
unconstitutional under the Fourth Amendment. (He also
raised various state law claims not relevant to this ap-
peal.) The case was tried by a jury, which found for the
defendants. Campbell appeals, arguing that no reasonable
jury could have concluded that this was a reasonable
search. He also challenges the instructions to the jury, as
well as the district court’s decision to exclude the testi-
mony of three of his potential witnesses. We agree with
Campbell in part. While there was evidence to support
the jury’s conclusion that Officer Miller had reasonable
suspicion to conduct the search, we conclude that no
reasonable jury could find that a strip search conducted in
public for no identifiable reason conformed with the
Fourth Amendment. We therefore reverse the judgment
in favor of Officer Miller and remand for entry of judg-
ment in Campbell’s favor on his Rule 50(b) motion. This
will necessitate further proceedings on the appropriate
remedy. We affirm the judgment for the City, because
what was objectionable about the search—that is, its
public nature—was not caused by the City’s policy
or practice, and there was nothing in the court’s eviden-
tiary rulings that require us to set aside that part of the
verdict.


                             I
 On June 14, 2002, shortly before 8:00 p.m., Officer Kevin
Duley, a detective with the Indianapolis Police Depart-
No. 06-1981                                              3

ment, was patrolling in his police car in the area of 34th
Street and Drexel Avenue in Indianapolis. Duley turned
onto Drexel Avenue, where he noticed three people stand-
ing in the middle of the street. Duley recognized one of
them as a man named Antonio, with whom Duley had
dealt in numerous prior drug investigations. As Duley
drove closer to the threesome, he saw what he believed to
be a hand-to-hand drug transaction. Duley continued
driving toward them, at which point they scattered. One of
the three people looked directly at Duley and then ran.
Duley then broadcast a description on his police radio of
the man who fled. Because he did not get a good look at
the man’s face, Duley described the suspect only as a
black male with a dark, multi-colored, striped sweater
who “might have braids.” He said that the man was in
the area of 34th and Drexel.
  Roughly two blocks away, Officer Miller, who had heard
the radio call and description, saw Campbell walking up
a driveway at 3415 Colorado Avenue. Campbell later
testified that he was visiting his friend, Kimo Parham, at
that address. According to Miller, Campbell—a black
male—was wearing dark pants and a multi-colored
sweater and thus fit the description that Duley had
broadcast. As Miller approached that house in his police
car, Campbell continued walking up the driveway. Believ-
ing that Campbell was the suspect who had just run away
from Officer Duley, Miller stopped his car, got out, told
Campbell to stop and motioned to him to come over.
Campbell did not stop right away; instead, he said some-
thing to the effect of, “No, you have me messed up,” and
began to back away from Miller. Campbell testified that
he was shocked that he was being stopped, and that
he wanted to get as close to his friend’s house as possible
so that someone inside might hear Officer Miller and
come out to observe what was going on. In any event,
Miller told Campbell to stop a second time, but Campbell
4                                              No. 06-1981

continued moving toward the house. Miller then drew his
gun and told Campbell to get on the ground. He testified
that he did so because Campbell “was not complying with
two verbal commands,” and Miller was concerned that
Campbell might have been armed. As Campbell continued
to back away from Miller, Miller claimed that he saw
Campbell drop something. Miller kept his gun trained on
Campbell until another officer arrived on the scene, at
which point Campbell stopped moving away and leaned
against a car in the driveway where Miller handcuffed
him.
  Miller then reported over the radio that he had de-
tained someone who met Duley’s earlier description. Miller
also informed another officer on the scene that Campbell
had dropped something on the ground. Shortly thereafter,
the other officer found a bag of marijuana in the spot
where Miller told him to look, and he brought it over to
Miller. Around the same time, Duley, who had arrived
at 3415 Colorado by then, spoke with Miller. He told
Miller that he put out the radio broadcast because he
believed that he had witnessed a drug transaction. Miller
then showed Duley the marijuana that was recovered, and
Duley attempted to identify Campbell as the man he had
seen earlier. Although Duley believed that Campbell’s
height, weight, complexion and clothing “matched per-
fectly,” he was unable conclusively to identify Campbell
since he had never gotten a good look at the suspect’s
face and hair. Campbell disputes this point. He testified at
trial that Duley definitively stated to Miller that Campbell
was not the man Duley had seen engage in the earlier
suspected drug deal. Taking the facts in the light most
favorable to the jury’s verdict, however, as we must at
this stage, we credit Officer Duley’s version of events.
  After handcuffing Campbell, Miller performed a patdown
search. Miller patted down Campbell’s back, arms, torso,
and thighs, but he did not find a weapon or any illegal
No. 06-1981                                                5

substances. Officer Andrew Lamle, who had arrived by
that time, also conducted his own patdown search and
similarly found no weapons or contraband. Miller then
searched through Campbell’s pockets, turning up only
a key chain and some Chapstick.
  But the officers were not satisfied, and the searching was
not over. Officers Lamle and Miller then escorted Camp-
bell to Parham’s backyard. Parham’s house is situated in
such a way that his house and three other houses essen-
tially surround the backyard. Parham’s backyard, which
Parham describes as “open,” thus may be viewed by people
in one of the other three homes, in addition to anyone
standing in Parham’s house. Parham himself had a “clear
view” from his kitchen window of his backyard and in fact
watched the search that took place. Once in the backyard,
Miller undid Campbell’s belt buckle, pulled his pants
partway down, and had him lean forward. Miller then
separated Campbell’s buttocks and did a “visual inspec-
tion” so as to “make sure he had nothing shoved into his
anal area. . . .” Finding nothing, Miller had Campbell sign
a summons to return to court and released him. Instead of
taking Campbell to the station to be booked, the police
issued him a summons, because of an order that had gone
into effect on April 19, 2002, from the Executive Commit-
tee of the Marion County Superior Court (“the Superior
Court Order”). That order, issued in an effort to address
prisoner overcrowding at the Marion County Lock-up
facility, advised law enforcement officials to issue sum-
monses in lieu of arrest for individuals arrested for certain
non-violent misdemeanors including possession of mari-
juana.
  Miller testified that he conducted the search pursuant
to the Indianapolis Police Department General Order
18.02. That order states, in relevant part, “Any officer
making an arrest or otherwise coming into control of a
prisoner must make an immediate and thorough body
6                                              No. 06-1981

search of the prisoner, including footwear, and all property
under the prisoner’s control (bags, purses, backpacks,
etc.).” The order does not distinguish between arrests
where an arrestee is taken into custody and those where
the arrestee is issued a citation and released.
  In the end, Campbell was never prosecuted for anything.
He brought this suit under 42 U.S.C. § 1983 against a
number of Indianapolis police officers, including Officer
Miller, claiming that the backyard search violated the
Fourth Amendment. Specifically, Campbell contended
that the police lacked reasonable suspicion to conduct
such an invasive search in a public area. He also sued the
City, claiming that the search was done pursuant to the
City’s policy and that there was a practice and custom of
performing such searches without the requisite justifica-
tion. At the close of Campbell’s case-in-chief, the district
judge granted judgments as a matter of law in favor of
certain defendants, leaving only the claims against Officer
Miller and the City for the jury. Before the case was
submitted to the jury, Campbell moved under FED. R. CIV.
P. 50(a) for judgment as a matter of law; the court denied
that motion. The jury returned a verdict in favor of Miller
and the City. It concluded that Officer Miller had “a
reasonable suspicion that drugs or other contraband
would be revealed by his search” and that the scope and
manner of the search was reasonable in light of Miller’s
reasonable suspicions. Campbell renewed his motion for
judgment as a matter of law under Rule 50(b), arguing
again that the police did not have the requisite justifica-
tion for the search and that the manner in which it was
conducted was unreasonable. The motion was denied.


                            II
  Campbell argues on appeal that no reasonable jury could
have found the search undertaken in Parham’s backyard
No. 06-1981                                                 7

to have been reasonable. He also asserts that General
Order 18.02, under which the defendants concede the
search was conducted, establishes an unconstitutional
policy, and that he is therefore also entitled to judgment
as a matter of law against the City. Campbell’s first point
relates to the justification for searching him at all: he
contends that, because the search was non-custodial, “a
heightened level of justification was required before a
more intrusive search [than a simple patdown search]
could be performed,” and the police lacked such justifica-
tion. Secondly, he contests the manner of the search,
specifically the fact that it was conducted in public.
  We review de novo a trial court’s grant or denial of
judgment as a matter of law under Rule 50. Mathur v. Bd.
of Trs. of Southern Illinois University, 207 F.3d 938, 941
(7th Cir. 2000) (citing Emmel v. Coca-Cola Bottling Co. of
Chicago, 95 F.3d 627, 629 (7th Cir. 1996)). Our inquiry is
limited to the question “whether the evidence presented,
combined with all reasonable inferences permissibly
drawn therefrom, is sufficient to support the verdict when
viewed in the light most favorable to the party against
whom the motion is directed.” Id. (quoting Emmel, 95 F.3d
at 629-30).


                             A
  We evaluate the constitutionality of a given search by
“balancing . . . the need for the particular search against
the invasion of personal rights that the search entails.”
Bell v. Wolfish, 441 U.S. 520, 559 (1979). In doing so,
we consider “the scope of the particular intrusion, the
manner in which it is conducted, the justification for
initiating it, and the place in which it is conducted.” Id. As
we have previously observed, “The more intrusive the
search, the closer governmental authorities must come to
demonstrating probable cause for believing that the
8                                               No. 06-1981

search will uncover the objects for which the search is
being conducted.” Mary Beth G. v. City of Chicago, 723
F.2d 1263, 1273 (7th Cir. 1983) (citing Terry v. Ohio, 392
U.S. 1, 18 n.15 (1968)).
  The first question we must resolve in Campbell’s appeal
is whether the police were justified in conducting a body
cavity search at all. The parties agree that the search here
was incident to Campbell’s arrest for possession of mari-
juana. In United States v. Robinson, 414 U.S. 218 (1973),
the Supreme Court reaffirmed the broad scope of authority
the police possess to conduct searches incident to arrest.
Robinson recognized two distinct historical rationales
for allowing such searches: “(1) the need to disarm the
suspect in order to take him into custody, and (2) the need
to preserve evidence for later use at trial.” Knowles v.
Iowa, 525 U.S. 113, 116 (1997) (citing Robinson, 414 U.S.
at 234). The Court stated in Robinson:
    A police officer’s determination as to how and where
    to search the person of a suspect whom he has ar-
    rested is necessarily a quick ad hoc judgment which
    the Fourth Amendment does not require to be broken
    down in each instance into an analysis of each step
    in the search. The authority to search the person
    incident to a lawful custodial arrest, while based upon
    the need to disarm and to discover evidence, does not
    depend on what a court may later decide was the
    probability in a particular arrest situation that weap-
    ons or evidence would in fact be found upon the person
    of the suspect. A custodial arrest of a suspect based
    on probable cause is a reasonable intrusion under
    the Fourth Amendment; that intrusion being lawful, a
    search incident to the arrest requires no additional
    justification. It is the fact of the lawful arrest which
    establishes the authority to search, and we hold that
    in the case of a lawful custodial arrest a full search of
    the person is not only an exception to the warrant
No. 06-1981                                                 9

    requirement of the Fourth Amendment, but is also a
    “reasonable” search under that Amendment.
414 U.S. at 235. Accordingly, the Court condoned “a
relatively extensive exploration of the person,” id. at 227
(quoting Terry, 392 U.S. at 25), but stated that it would
find unconstitutional a search that was “extreme or
patently abusive.” Id. at 236.
  Campbell argues that Robinson does not apply at all to
his case, because it speaks only of custodial searches, and
(in keeping with the Superior Court Order) he was not
taken into custody. He points out that Robinson explicitly
recognized that “the danger to an officer is far greater
in the case of the extended exposure which follows the
taking of a suspect into custody and transporting him to
the police station than in the case of the relatively fleeting
contact resulting from the typical Terry-type stop.” Id. at
235-36. Campbell urges us to look for guidance instead to
Knowles, a case where the Supreme Court refused to
extend Robinson’s “bright-line rule” pertaining to searches
incident to arrest to the searches “incident to citation.”
Knowles, 525 U.S. at 119 (1998). In Knowles, an Iowa
police officer stopped Knowles for speeding and issued him
a citation, even though under the law in Iowa at the time,
Knowles could have been arrested. The officer then
conducted a full search of Knowles’s car, where he found
a bag of marijuana and a pipe. Id. at 114. The Court
held that the search violated the Fourth Amendment. In
the process, it distinguished Robinson on the ground
that the concern for officer safety is diminished in the
context of a routine traffic stop as compared to that of a
custodial arrest. Campbell is thus correct that, in apply-
ing the Wolfish balancing analysis, the fact that his
arrest was non-custodial tends to support a higher thresh-
old for reasonableness. See Salinas v. Breier, 695 F.2d
1073, 1083 (7th Cir. 1982) (“[I]t is well established that
10                                              No. 06-1981

there is considerably greater constitutional power in the
police to search the bodies of persons in custody than the
bodies of persons not in custody.”).
   Knowles, however, is not as helpful to Campbell as he
thinks, because officer safety is only one of the two under-
lying justifications for the full searches incident to arrest
sanctioned by Robinson. As noted in Robinson, “The
justification or reason for the authority to search incident
to a lawful arrest rests quite as much on the need to
disarm the suspect in order to take him into custody as
it does on the need to preserve evidence on his person
for later use at trial.” 414 U.S. at 234. We agree with
Campbell that the police needed to have a reasonable
suspicion that Campbell was concealing contraband in
order to justify the search under the second rationale
articulated in Robinson. See Mary Beth G., 723 F.2d at
1273; Swain v. Spinney, 117 F.3d 1, 7 (1st Cir. 1997)
(“[C]ourts have concluded that, to be reasonable under
Wolfish, strip and visual body cavity searches must be
justified by at least a reasonable suspicion that the
arrestee is concealing contraband or weapons.”). The
problem for Campbell is that the jury concluded the police
had such suspicion. Thus, in considering whether the
police were justified in conducting a strip search at all, the
question before us is simply whether there is evidence
in the record that could lead any rational jury to that
conclusion. Although it is a close call, we believe that
there was such evidence.
  To begin with, Campbell is not like the arrestee in
Knowles, who was stopped for speeding and for whom the
police already had all the evidence they needed for a
prosecution. See Knowles, 525 U.S. at 118. Campbell, in
contrast, was arrested for narcotics possession, which is
“the kind [ ] of crime . . . that might give rise to a reason-
able belief that [an arrestee] was concealing an item in a
body cavity.” Mary Beth G., 723 F.2d at 1273; see also
No. 06-1981                                               11

Salinas, 695 F.2d at 1083 (7th Cir. 1982). While that
alone may not be enough to justify a strip search, in this
case there was more. When Miller first encountered
Campbell, he reasonably believed that Campbell fit the
description of a man who just recently had engaged in a
drug transaction and then fled from another officer. Miller
testified that he saw Campbell drop a bag of marijuana
and then disregard Miller’s repeated commands to stop
moving away. Given the nature of the offense, the fact
that Campbell had already discarded suspected contra-
band, and the fact that he subsequently acted evasively,
it was fair for Miller to infer that Campbell was still hiding
something. Under those circumstances, we cannot find
the jury’s verdict regarding Miller’s reasonable suspicion
to be wholly irrational.


                             B
  The question whether an otherwise permissible search is
conducted in a reasonable manner is a different one. Under
Wolfish, we must consider the manner of the search,
including “the place in which it [was] conducted.” Wolfish,
441 U.S. at 559. To pose an extreme example, if the
Chicago police were to arrest a suspected drug dealer and
then conduct a strip and body cavity search in Chicago’s
heavily used Millennium Park, there would need to be a
very good reason for choosing that manner of proceeding.
The question here is thus whether the search performed on
Campbell, involving as it did public nudity and exposure of
intimate body parts, was reasonable. In our view, it was
not, and no reasonable jury could have found otherwise.
We have previously recognized that strip searches involv-
ing the visual inspection of the anal area are “demeaning,
dehumanizing, undignified, humiliating, terrifying,
unpleasant, embarrassing, repulsive, [and] signify[]
degradation and submission . . . .” Mary Beth G., 723 F.2d
12                                              No. 06-1981

at 1272. The invasion of privacy rights at issue here is at
its highest, no matter where the search was conducted.
Having decided, legitimately, to conduct this type of
search, the police inexplicably did not even afford Camp-
bell the dignity of doing it in a private place. (For example,
they could have taken him briefly to the lock-up facility.
Even if they had not wanted to keep him there, because of
overcrowding concerns, there is nothing in the record to
indicate that they could not have used it for this limited
purpose.)
  The Supreme Court noted in Illinois v. Lafayette, 462
U.S. 640, 645 (1983), in the course of discussing inventory
searches incident to booking and jailing:
     Police conduct that would be impractical or unreason-
     able—or embarrassingly intrusive—on the street can
     more readily—and privately—be performed at the
     station. For example, the interests supporting a
     search incident to arrest would hardly justify disrob-
     ing an arrestee on the street, but the practical neces-
     sities of routine jail administration may even justify
     taking a prisoner’s clothes before confining him,
     although that step would be rare.
Courts across the country are uniform in their condemna-
tion of intrusive searches performed in public. See, e.g.,
Iskander v. Village of Forest Park, 690 F.2d 126, 129 (7th
Cir. 1982) (“Defendant naturally does not maintain that
routine strip searches may be conducted in a room open to
the prying eyes of passing strangers consistent with the
reasonableness requirement imposed on all searches under
the Fourth Amendment, nor would such a contention be
entertained.”); Logan v. Shealy, 660 F.2d 1007, 1014 (4th
Cir. 1981) (“We think that, as a matter of law, no police
officer in this day and time could reasonably believe that
conducting a strip search in an area exposed to the general
view of persons known to be in the vicinity whether or not
No. 06-1981                                               13

any actually viewed the search is a constitutionally valid
governmental invasion of (the) personal rights that (such
a) search entails.” (internal quotations omitted)); Amaechi
v. West, 237 F.3d 356, 364 (4th Cir. 2001) (noting that “we
have repeatedly emphasized the necessity of conducting a
strip search in private” and concluding that “[t]he fact
that, absent clear justification or exigent circumstances, an
officer is not allowed to strip an arrestee on a public street
pursuant to a search incident to an arrest necessarily
means that an officer cannot go even further than simply
disrobing the arrestee by actually touching and penetrat-
ing the arrestee’s exposed genitalia on the public street.”);
Hill v. Bogans, 735 F.2d 391, 394 (10th Cir. 1984) (finding
unconstitutional “routine strip searches in a public area of
persons detained for minor traffic offenses.”); United States
v. Ford, 232 F. Supp. 2d 625, 630 (E.D. Va. 2002) (granting
a motion to suppress, stating that “[t]aking the Bell factors
into account, the Court concludes that the police officer
engaged in a highly invasive search by exposing the
defendant’s buttocks on the side of a public highway in
broad daylight, and that the search violated the defen-
dant’s Fourth Amendment protection”); People v. Mitchell,
768 N.Y.S.2d 204, 206-07 (1st Dep’t 2003) (“[W]e have no
difficulty in holding that a strip search, conducted in a
public place, regardless of whether it includes a search of
the arrested person’s body cavities, is not justified or
reasonable absent the most compelling circumstances, that
is, circumstances that pose potentially serious risks to the
arresting officer or others in the vicinity . . . .” (emphasis
in original)).
  There is no dispute in this record that the search was
conducted in an area where Campbell’s friend was able to
watch and where others could have done so as well.
Moreover, there was nothing before the jury that suggested
any conceivable exigency that could be met only by
strip-searching Campbell in public, on the spot. In our
14                                              No. 06-1981

view, those factors conclusively tip the balance under
Wolfish in Campbell’s favor. We conclude, on the basis of
this record, that the district court should have granted
Campbell’s motion under Rule 50(b) for judgment as a
matter of law against Officer Miller, and that this part of
the case must be remanded for further proceedings on
damages.


                             III
  Campbell’s claim against the City, however, is different.
He offers two reasons why we should overturn the jury’s
verdict in the City’s favor: first, that the City had a policy
that offended the Constitution, and second, that the
district court erred by excluding certain witnesses who
would have supported this claim. We reject both of these
arguments.
   There is no evidence in the record that it was the City’s
policy that arrestees had to be searched in public, and that
is the only aspect of this particular search that violates
the Constitution. It is well-established that “a munici-
pality can be liable under § 1983 only where its policies
are the moving force [behind] the constitutional violation.”
City of Canton, Ohio v. Harris, 489 U.S. 378, 389 (1989)
(citing Monell v. Dep’t of Social Servs. of City of New York,
436 U.S. 658, 694 (1978)). A municipality cannot be held
liable on a respondeat superior theory. Latuszkin v. City of
Chicago, 250 F.3d 502, 504 (7th Cir. 2001). In order to
prevail, Campbell needed to show that the search was
conducted in public because of “(1) the enforcement of an
express policy of the City, (2) a widespread practice that
is so permanent and well settled as to constitute a custom
or usage with the force of law, or (3) a person with
final policymaking authority.” Id. See McCormick v. City
of Chicago, 230 F.3d 319, 324 (7th Cir. 2000). There is
nothing in this record indicating that the decision to strip-
No. 06-1981                                               15

search Campbell in public was influenced in any way by
the City’s policy or practice. That decision appears to have
been made by Officers Miller and Lamle alone, which
precludes finding the City liable under § 1983.
  If the district court had committed prejudicial error in its
decision to exclude some of the witnesses Campbell wanted
to use to prove his claim against the City, that too would
be a reason for reversal on this part of the case. Campbell
objects to the exclusion of three of his witnesses, two of
whom—Officers Julian Wilkerson and Andre Bell—fall in
that category. We thus consider only his contentions
related to those two, as our conclusion that his Rule 50(b)
motion should have been granted against Miller moots any
possible error with respect to the third witness. We review
the district court’s decision to exclude this testimony for
abuse of discretion. See United States v. Evans, 486 F.3d
315, 325 (7th Cir. 2007).
  The district judge concluded that Officer Wilkerson had
nothing relevant to contribute to any of Campbell’s theo-
ries of liability, including his policy and practice
claim against the City. Campbell argues on appeal that
Wilkerson would have shown that there was a practice
and custom on the street to perform searches more inva-
sive than the City’s policy permitted. In fact, Wilkerson’s
proffered testimony showed no such thing. Wilkerson
testified primarily regarding one particular arrest he
made in November of 2002. Contrary to Campbell’s
characterizations, Wilkerson in fact did not conduct a
strip search at all in that arrest; instead, the arrestee’s
loose-fitting pants—but not his boxers—came down around
his thighs during the physical struggle leading to the
arrest. When asked by plaintiff ’s counsel why Wilkerson
did not conduct a more thorough search, Wilkerson stated,
“Because I don’t carry gloves, and I don’t do that out on
the street.” On cross-examination, Wilkerson was asked,
“You didn’t have him strip to his bare body?” Wilkerson
16                                             No. 06-1981

replied, “No. As I said, it was broad daylight. We were
in somebody’s driveway at the time, and I had my sergeant
and a couple of other units there. There’s no reason to.”
Finally, Wilkerson was asked, “Are you taught or is it a
custom or practice of the department to conduct strip
searches [or body cavity searches] in public?” He ans-
wered, “No.”
  With regard to Officer Bell, there was no specific offer
of proof in the district court or any real discussion on
appeal about what he would have said. Nothing in the
record suggests that Bell would have confirmed any
practice or custom of conducting strip searches in public.
The district court was thus correct to conclude that neither
Wilkerson nor Bell had anything to offer in support of
Campbell’s claim against the City.
                         *   *    *
  We AFFIRM the judgment in favor of the City, REVERSE
the judgment in favor of Officer Miller and REMAND for
further proceedings consistent with this opinion.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                   USCA-02-C-0072—8-28-07